United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2841
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                  Jordan L. Wade

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: March 01, 2016
                             Filed: March 29, 2016
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Jordan Wade directly appeals after he pled guilty to possession of stolen
firearms, and the district court1 imposed an above-Guidelines-range sentence. His

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging Wade’s sentence on substantive and procedural
grounds. Wade has filed a pro se brief, reiterating counsel’s arguments, and claiming
ineffective assistance of counsel.

       We note that Wade pled guilty pursuant to a plea agreement containing an
appeal waiver. Upon careful de novo review, we conclude that the appeal waiver is
enforceable as to the arguments challenging Wade’s sentence. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (applicability of appeal waiver is reviewed
de novo); see also United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (appeal waiver will be enforced if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into waiver and plea agreement, and
enforcing waiver would not result in miscarriage of justice). We further conclude that
Wade’s pro se ineffective-assistance claim is outside the scope of the appeal waiver,
but we decline to consider it on direct appeal. See United States v. Looking Cloud,
419 F.3d 781, 788-89 (8th Cir. 2005) (absent exceptional cases, ineffective-assistance
claims are better raised in habeas proceedings). Finally, having independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal, outside the scope of the appeal waiver. Accordingly,
we affirm the judgment, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-